Exhibit 10.02

Name of Grantee:                     

WEST CORPORATION

Restricted Stock Award Agreement

West Corporation

11808 Miracle Hills Drive

Omaha, Nebraska 68154

Attention:                     

Ladies and Gentlemen:

The undersigned Grantee (i) acknowledges receipt of an award (the “Award”) of
restricted stock from West Corporation, a Delaware corporation (the “Company”),
under the Company’s 2013 Long-Term Incentive Plan (the “Plan”), subject to the
terms set forth below and in the Plan, a copy of which Plan, as in effect on the
date hereof, is attached hereto as Exhibit A; and (ii) agrees with the Company
as follows:

1. Effective Date. This agreement (“Agreement”) shall take effect as of
                    , which is the date of grant of the Award (the “Grant
Date”).

2. Shares Subject to Award. The Award consists of a total of
                     shares (the “Shares”) of Common Stock, par value $0.001 per
share, of the Company (“Stock”). The Grantee’s rights to the Shares are subject
to the restrictions described in this Agreement and the Plan (which is
incorporated herein by reference with the same effect as if set forth herein in
full) in addition to such other restrictions, if any, as may be imposed by law.

3. Award Subject to Acceptance of Agreement. The Award shall be null and void
unless the Grantee (a) accepts this Agreement by executing it in the space
provided below and returning such original execution copy to the Company and
(b) if required by the Company, executes and returns one or more irrevocable
stock powers to facilitate the transfer to the Company (or its assignee or
nominee) of all or a portion of the Shares subject to the Award if any Shares
are forfeited pursuant to Section 4 or if required under applicable laws or
regulations. As soon as practicable after the Grantee has executed such
documents and returned them to the Company, the Company shall cause to be issued
in the Grantee’s name the total number of Shares subject to the Award.

4. Forfeiture Risk. If the Grantee’s Employment with the Company and its
subsidiaries ceases for any reason prior to the expiration of the Restriction
Period, including by reason of death, then (subject to any contrary provision of
this Agreement or any other written agreement between the Company and the
Grantee with respect to vesting and termination of Stock granted under the Plan)
any and all outstanding unvested Shares acquired by the Grantee hereunder shall
be automatically and immediately forfeited. The Grantee hereby (i) appoints the
Company as the attorney-in-fact of the Grantee to take such actions as may be
necessary or



--------------------------------------------------------------------------------

appropriate to effectuate a transfer of the record ownership of any such Shares
that are unvested and forfeited hereunder, and (ii) agrees to sign such other
powers and take such other actions as the Company may reasonably request to
accomplish the transfer or forfeiture of any unvested Shares that are forfeited
hereunder.

5. Custody and Delivery of Shares. The Shares subject to the Award shall be held
by the Company or by a custodian in book entry form, with restrictions on the
Shares duly noted, until such Award shall have vested, in whole or in part,
pursuant to Section 6 hereof, and as soon thereafter as practicable, subject to
Section 14.C hereof, the vested Stock shall be delivered to the Grantee as the
Grantee shall direct. Alternatively, in the sole discretion of the Company, the
Company shall hold a certificate or certificates representing the Shares subject
to the Award until such Award shall have vested, in whole or in part, pursuant
to Section 6 hereof, and the Company shall as soon thereafter as practicable,
subject to Section 14.C hereof, deliver the certificate or certificates for the
vested Stock to the Grantee and destroy the stock power or powers relating to
the vested Stock delivered by the Grantee pursuant to Section 3 hereof. If such
stock power or powers also relate to unvested Stock, the Company may require, as
a condition precedent to delivery of any certificate pursuant to this Section 5,
the execution and delivery to the Company of one or more stock powers relating
to such unvested Stock.

6. Vesting of Shares. The Shares acquired hereunder shall vest during the
Grantee’s continuous Employment by the Company or its subsidiaries in accordance
with the provisions of this Section 6 and applicable provisions of the Plan, as
follows: Except as otherwise provided in this Section 6, the Award shall vest in
one-third (1/3) increments on each of the first, second and third anniversaries
of the Grant Date (rounded down to the nearest whole Share on the first
anniversary, rounded up to the nearest whole Share on the second anniversary,
and rounded up or down on the third anniversary as necessary to provide for the
vesting of the balance of the unvested Shares), provided the Grantee’s
Employment remains continuous through such date. The period of time during which
any of the Shares subject to the Award shall be unvested shall be referred to
herein as the “Restriction Period.” Notwithstanding the above, 100% of a
Grantee’s outstanding and unvested Shares shall vest immediately upon a Change
in Control. Notwithstanding the foregoing (but subject to any contrary provision
of this Agreement or any other written agreement between the Company and the
Grantee with respect to vesting and termination of Stock granted under the
Plan), no Shares shall vest on any date specified above unless the Grantee’s
Employment is then, and since the Grant Date has been, continuous.

7. Non-Competition Provisions. In consideration of the granting of Shares
pursuant to this Agreement and the Plan, the Grantee hereby agrees to the
following terms and conditions:

A. In order to better protect the goodwill of the Company and to prevent the
disclosure of the Company’s trade secrets and confidential information and
thereby help ensure the long-term success of the business, the Grantee, without
prior written consent of the Company, will not engage in any activity or provide
any services, whether as a director, manager, supervisor, employee, adviser,
consultant or otherwise, for a period of one (1) year following the date of the
Grantee’s termination of Employment with the Company, in connection with the
development, advertising, promotion, or sale of any service which is the same as
or similar to or competitive with any services of the Company (including both
existing services as well as services known to the Grantee, as a consequence of
the Grantee’s Employment with the Company, to be in development):

1. with respect to which the Grantee’s work has been directly concerned at any
time during the one (1) year preceding termination of Employment with the
Company; or

 

-2-



--------------------------------------------------------------------------------

2. with respect to which during that period of time the Grantee, as a
consequence of the Grantee’s job performance and duties, acquired knowledge of
trade secrets or other confidential information of the Company.

For purposes of this Section 7, it shall be conclusively presumed that Grantee
has knowledge or information that Grantee was directly exposed to through actual
receipt or review of memos or documents containing such information, or through
actual attendance at meetings at which such information was discussed or
disclosed.

B. The provisions of this Section 7 are not in lieu of, but are in addition to
the continuing obligation of the Grantee (which Grantee hereby acknowledges) to
not use or disclose the Company’s trade secrets and confidential information
known to the Grantee until any particular trade secret or confidential
information becomes generally known (through no fault of the Grantee), whereupon
the restriction on use and disclosure shall cease as of that time. Information
regarding services in development, in test marketing or being marketed or
promoted in a discrete geographic region, which information the Company is
considering for broader use, shall not be deemed generally known until such
broader use is actually commercially implemented.

C. By acceptance of any Shares granted under this Agreement and the terms of the
Plan, the Grantee acknowledges that if Grantee does not comply with Section 7.A
or 7.B, the Company will be entitled to injunctive relief to compel such
compliance. The Grantee acknowledges that the harm caused to the Company by
Grantee’s breach or anticipated breach of Section 7.A or 7.B is by its nature
irreparable because, among other things, it is not readily susceptible of proof
as to the monetary harm that would ensue. The Grantee consents that any interim
or final equitable relief entered by a court of competent jurisdiction shall, at
the request of the Company, be entered on consent and enforced by any court
having jurisdiction over the Grantee, without prejudice, to any right either
party may have to appeal from the proceedings which resulted in any grant of
such relief.

D. If any of the provisions contained in this Section 7 shall for any reason,
whether by application of existing law or law which may develop after the
Grantee’s acceptance of an offer of the granting of Shares, be determined by a
court of competent jurisdiction to be overly broad as to scope of activity,
duration, or territory, the Grantee agrees to join the Company in requesting
such court to construe such provision by limiting or reducing it so as to be
enforceable to the maximum extent compatible with then applicable law. If any
one or more of the terms, provisions, covenants, or restrictions of this
Section 7 shall be determined by a court of competent jurisdiction to be
invalid, void or unenforceable, then the remainder of the terms, provisions,
covenants and restrictions of this Section 7 shall remain in full force and
effect and shall in no way be affected, impaired or invalidated.

 

-3-



--------------------------------------------------------------------------------

8. Representations and Warranties of the Grantee. The Grantee represents and
warrants that:

A. Authorization. The Grantee has full legal capacity, power, and authority to
execute and deliver this Agreement and to perform the Grantee’s obligations
hereunder. This Agreement has been duly executed and delivered by Grantee and is
the legal, valid, and binding obligation of Grantee enforceable against Grantee
in accordance with the terms hereof.

B. No Conflicts. The execution, delivery, and performance by the Grantee of this
Agreement and the consummation by the Grantee of the transactions contemplated
hereby will not, with or without the giving of notice or lapse of time, or both
(i) violate any provision of law, statute, rule or regulation to which the
Grantee is subject, (ii) violate any order, judgment or decree applicable to the
Grantee, or (iii) conflict with, or result in a breach of default under, any
term or condition of any agreement or other instrument to which the Grantee is a
party or by which the Grantee is bound.

C. Review, etc. The Grantee has thoroughly reviewed this Agreement in its
entirety. The Grantee has had an opportunity to obtain the advice of counsel
(other than counsel to the Company or its Affiliates) prior to executing this
Agreement, and fully understands all provisions of the Plan and this Agreement.

D. Investment Representation. The Grantee hereby represents and covenants that
(a) any Shares acquired upon the vesting of the Award will be acquired for
investment and not with a view to the distribution thereof within the meaning of
the Securities Act of 1933, as amended (the “Securities Act”), unless such
acquisition has been registered under the Securities Act and any applicable
state securities laws; (b) any subsequent sale of any such Shares shall be made
either pursuant to an effective registration statement under the Securities Act
and any applicable state securities laws, or pursuant to an exemption from
registration under the Securities Act and such state securities laws; and (c) if
requested by the Company, the Grantee shall submit a written statement, in form
satisfactory to the Company, to the effect that such representation (x) is true
and correct as of the date of vesting of any Shares hereunder or (y) is true and
correct as of the date of any sale of any such Share, as applicable. As a
further condition precedent to the delivery to the Grantee of any Shares subject
to the Award, the Grantee shall comply with all regulations and requirements of
any regulatory authority having control of or supervision over the issuance or
delivery of the shares and, in connection therewith, shall execute any documents
which the Board shall in its sole discretion deem necessary or advisable.

9. Company Representations.

A. Authorization. The Company has full legal capacity, power, and authority to
execute and deliver this Agreement and to perform the Company’s obligations
hereunder. This Agreement has been duly executed and delivered by the Company
and is the legal, valid, and binding obligation of the Company enforceable
against the Company in accordance with the terms hereof.

 

-4-



--------------------------------------------------------------------------------

B. No Conflicts. The execution, delivery, and performance by the Company of this
Agreement and the consummation by the Company of the transactions contemplated
hereby will not, with or without the giving of notice or lapse of time, or both
(i) violate any provision of law, statute, rule or regulation to which the
Company is subject, (ii) violate any order, judgment or decree applicable to the
Company, or (iii) conflict with, or result in a breach of default under, any
term or condition of any agreement or other instrument to which the Company is a
party or by which the Company is bound.

10. Nontransferability of Award. The Shares subject to the Award and not then
vested may not be offered, sold, transferred, assigned, pledged, hypothecated,
encumbered or otherwise disposed of (whether by operation of law or otherwise)
by the Grantee or be subject to execution, attachment or similar process other
than by will, the laws of descent and distribution, pursuant to beneficiary
designation procedures approved by the Company or to a trust or entity for the
benefit of Grantee and Grantee’s immediate family for estate planning purposes
as approved by the Company. Any attempt to so sell, transfer, assign, pledge,
hypothecate, encumber or otherwise dispose of such Shares shall be null and
void. The Grantee agrees that in order to ensure compliance with the
restrictions referred to herein, the Company may issue appropriate “stop
transfer” instructions to its transfer agent, if any, and that, if the Company
transfers its own securities, it may make appropriate notations to the same
effect in its own records. The Company shall not be required (i) to transfer on
its books any Shares that have been sold or otherwise transferred in violation
of any of the provisions of this Agreement or (ii) to treat as owner of such
Shares or to accord the right to vote or pay dividends to any purchaser or other
transferee to whom such Shares shall have been so transferred.

11. Legend. The Grantee understands and agrees that the Company shall cause the
legend set forth below or a legend substantially equivalent thereto, to be
placed upon any certificate(s) evidencing ownership of the Stock together with
any other legends that may be required by the Company or by state or federal
securities laws:

THE TRANSFERABILITY OF THIS CERTIFICATE AND THE SHARES OF STOCK REPRESENTED
HEREBY ARE SUBJECT TO THE TERMS AND CONDITIONS (INCLUDING FORFEITURE) OF THE
COMPANY’S 2013 LONG-TERM INCENTIVE PLAN AND A RESTRICTED STOCK AWARD AGREEMENT
ENTERED INTO BETWEEN THE REGISTERED OWNER AND WEST CORPORATION. COPIES OF SUCH
PLAN AND AGREEMENT ARE ON FILE IN THE OFFICES OF WEST CORPORATION.

12. Dividends, etc. The Grantee shall be entitled to (i) receive any and all
dividends or other distributions paid with respect to those vested and unvested
Shares of which the Grantee is the record owner on the record date for such
dividend or other distribution, and (ii) vote any Shares of which the Grantee is
the record owner on the record date for such vote; provided, however, that any
property (other than cash) distributed with respect to a Share (the “Associated
Share”) acquired hereunder, including without limitation a distribution of Stock
by reason of a stock dividend, stock split or otherwise, or a distribution of
other securities with respect to an Associated Share, shall be subject to the
restrictions of this Agreement in the same manner and for so long as the
Associated Share remains subject to such restrictions, and shall be promptly
forfeited if and when the Associated Share is so forfeited; and further
provided, that the

 

-5-



--------------------------------------------------------------------------------

Company may require that any cash distribution with respect to the Shares other
than a normal cash dividend be placed in escrow or otherwise made subject to
such restrictions as the Company deems appropriate to carry out the intent of
the Plan. Any amount so placed in escrow shall be paid to the Grantee promptly
upon the vesting, if any, of the Associated Shares. References in this Agreement
to the Shares shall refer, mutatis mutandis, to any such restricted amounts.

13. Sale of Vested Shares. The Grantee understands that the sale of any Share,
once it has vested, will remain subject to (i) satisfaction of applicable tax
withholding requirements, if any, with respect to the vesting or transfer of
such Share; (ii) the completion of any administrative steps (for example, but
without limitation, the transfer of certificates) that the Company may
reasonably impose; and (iii) applicable requirements of federal and state
securities laws.

14. Certain Tax Matters. The Grantee expressly acknowledges the following:

A. The Grantee understands that the Grantee is solely responsible for all tax
consequences to the Grantee in connection with this Award. The Grantee
represents that the Grantee has consulted with any tax consultants the Grantee
deems advisable in connection with the Award and that the Grantee is not relying
on the Company for any tax advice. By accepting this Agreement, the Grantee
acknowledges his or her understanding that the Grantee may file with the
Internal Revenue Service an election pursuant to Section 83(b) of the Internal
Revenue Code of 1986, as amended (the “Code”) (a “Section 83(b) Election”), not
later than 30 days after the Grant Date, to include in the Grantee’s gross
income the Fair Market Value of the unvested Shares subject to the Award as of
such date. Before filing a Section 83(b) Election with the Internal Revenue
Service, the Grantee shall (i) notify the Company of such election by delivering
to the Company a copy of the fully-executed Section 83(b) Election Form attached
hereto as Exhibit B, and (ii) pay to the Company an amount sufficient to satisfy
any taxes or other amounts required by any governmental authority to be withheld
or paid over to such authority with respect to such unvested Shares, or
otherwise make arrangements satisfactory to the Company for the payment of such
amounts through withholding or otherwise.

B. The award or vesting of the Shares acquired hereunder, and the payment of
dividends with respect to such Shares, may give rise to “wages” subject to
withholding.

C. As a condition precedent to the delivery of the Stock upon the vesting of the
Award or at such other time as may be required pursuant to this Section 14, the
Grantee shall, upon request by the Company, pay to the Company such amount as
the Company may be required, under all applicable federal, state, local or other
laws or regulations, to withhold and pay over as income or other withholding
taxes (the “Required Tax Payments”) with respect to the Award. If the Grantee
shall fail to advance the Required Tax Payments after request by the Company,
(i) the Company may, in its discretion, deduct any Required Tax Payments from
any amount then or thereafter payable by the Company to the Grantee and/or
(ii) the Committee may authorize the withholding of whole vested Shares which
would otherwise be delivered to the Grantee having an aggregate Fair Market
Value, determined as of the Tax Date (as defined below), equal to the Required
Tax Payments.

 

-6-



--------------------------------------------------------------------------------

D. The Grantee may elect to satisfy his or her obligation to advance the
Required Tax Payments by any of the following means: (1) a cash payment to the
Company, (2) delivery to the Company (either actual delivery or by attestation
procedures established by the Company) of previously owned whole shares of Stock
having an aggregate Fair Market Value, determined as of the date on which such
withholding obligation arises (the “Tax Date”), equal to the Required Tax
Payments, (3) authorizing the Company to withhold whole shares of vested Stock
which would otherwise be delivered to the Grantee having an aggregate Fair
Market Value, determined as of the Tax Date, equal to the Required Tax Payments,
(4) any combination of (1), (2) and (3), or (5) any other method authorized by
the Committee in its sole discretion and permitted by the Plan and applicable
law. Shares of Stock to be delivered or withheld may not have a Fair Market
Value in excess of the minimum amount of the Required Tax Payments. Any fraction
of a Share which would be required to satisfy any such obligation shall be
disregarded and the remaining amount due shall be paid in cash by the Grantee.
No certificate representing a Share shall be delivered until the Required Tax
Payments have been satisfied in full.

15. Adjustments. In the event of any stock split, stock dividend,
recapitalization, reorganization, merger, consolidation, combination, exchange
of shares, liquidation, spin-off or other similar change in capitalization or
event, or any distribution to holders of Stock other than a regular cash
dividend, the number and class of securities subject to the Award shall be
equitably adjusted by the Committee. If any adjustment would result in a
fractional security being subject to the Award, the Company shall pay the
Grantee in connection with the first vesting, in whole or in part, occurring
after such adjustment, an amount in cash determined by multiplying (i) such
fraction (rounded to the nearest hundredth) by (ii) the Fair Market Value of
such security on the vesting date as determined by the Committee. The decision
of the Committee regarding any such adjustment and the Fair Market Value of any
fractional security shall be final, binding and conclusive.

16. Compliance with Applicable Law. The Award is subject to the condition that
if the listing, registration or qualification of the Shares subject to the Award
upon any securities exchange or under any law, or the consent or approval of any
governmental body, or the taking of any other action is necessary or desirable
as a condition of, or in connection with, the vesting or delivery of Shares
hereunder, the Stock subject to the Award shall not vest or be delivered, in
whole or in part, unless such listing, registration, qualification, consent,
approval or other action shall have been effected or obtained, free of any
conditions not acceptable to the Company. The Company agrees to use reasonable
efforts to effect or obtain any such listing, registration, qualification,
consent, approval or other action.

17. Award Confers No Rights to Continued Employment. In no event shall the
granting of the Award or its acceptance by the Grantee, or any provision of the
Agreement or the Plan, give or be deemed to give the Grantee any right to
continued Employment by the Company, or any Affiliate of the Company or affect
in any manner the right of the Company or any Affiliate of the Company to
terminate the Employment of any person at any time.

 

-7-



--------------------------------------------------------------------------------

18. Award Subject to Clawback. The Award and any Shares acquired pursuant to
this Award are subject to forfeiture, recovery by the Company or other action
pursuant to any clawback or recoupment policy which the Company may adopt from
time to time, including without limitation any such policy which the Company may
be required to adopt under the Dodd-Frank Wall Street Reform and Consumer
Protection Act and implementing rules and regulations thereunder, or as
otherwise required by law.

19. General

A. Notices. All notices, requests or other communications provided for in this
Agreement shall be made, if to the Company, to:

West Corporation

11808 Miracle Hills Drive

Omaha, Nebraska 68154

Attention: General Counsel

and if to the Grantee, to the last known mailing address of the Grantee
contained in the records of the Company. All notices, requests or other
communications provided for in this Agreement shall be made in writing either
(a) by personal delivery, (b) by facsimile or electronic mail with confirmation
of receipt, (c) by mailing in the United States mails or (d) by express courier
service. The notice, request or other communication shall be deemed to be
received upon personal delivery, upon confirmation of receipt of facsimile or
electronic mail transmission or upon receipt by the party entitled thereto if by
United States mail or express courier service; provided, however, that if a
notice, request or other communication sent to the Company is not received
during regular business hours, it shall be deemed to be received on the next
succeeding business day of the Company.

B. Successors and Assigns. The Company may assign any of its rights under this
Agreement to single or multiple assignees, and this Agreement shall inure to the
benefit of the successors and assigns of the Company. Subject to the
restrictions on transfer herein set forth, this Agreement shall be binding upon
the Grantee and his or her heirs, executors, administrators, successors and
assigns.

C. Governing Law. This Agreement, the Award and all determinations made and
actions taken pursuant hereto and thereto, to the extent not governed by the
laws of the United States, shall be governed by the laws of the State of
Delaware and construed in accordance therewith without giving effect to
principles of conflicts of laws.

D. Agreement Subject to the Plan. This Agreement is subject to the provisions of
the Plan, including Section 5.8 relating to a Change in Control, and shall be
interpreted in accordance therewith. The Grantee hereby acknowledges receipt of
a copy of the Plan.

E. Entire Agreement. This Agreement and the Plan constitute the entire agreement
of the parties with respect to the subject matter hereof and supersede in their
entirety all prior undertakings and agreements of the Company and the Grantee
with respect to the subject matter hereof, and may not be modified adversely to
the Grantee’s interest except by means of a writing signed by the Company and
the Grantee.

 

-8-



--------------------------------------------------------------------------------

F. Partial Invalidity. The invalidity or unenforceability of any particular
provision of this Agreement shall not affect the other provisions hereof and
this Agreement shall be construed in all respects as if such invalid or
unenforceable provision was omitted.

G. Amendment and Waiver. The provisions of this Agreement may be amended or
waived only by the written agreement of the Company and the Grantee, and no
course of conduct or failure or delay in enforcing the provisions of this
Agreement shall affect the validity, binding effect or enforceability of this
Agreement.

20. Counterparts. This Agreement may be executed in two counterparts each of
which shall be deemed an original and both of which together shall constitute
one and the same instrument.

21. Definitions. The initially capitalized term Grantee shall have the meaning
set forth on the first page of this Agreement. Initially capitalized terms not
otherwise defined herein shall have the meaning provided in the Plan, and, as
used herein, the following term shall have the meaning set forth below:

“Employment” means Grantee’s employment or other service relationship with the
Company and its Affiliates. Unless the Committee provides otherwise: A change in
the capacity in which the Grantee is employed by or renders services to the
Company and/or its Affiliates, whether as an employee, director, consultant or
advisor, or a change in the entity by which the Grantee is employed or to which
the Grantee rendered services, will not be deemed a termination of Employment so
long as the Grantee continues providing services in a capacity and to the
Company and/or its Affiliates. If the Grantee’s relationship is with an
Affiliate and that entity ceases to be an Affiliate, the Grantee will be deemed
to cease Employment when the entity ceases to be an Affiliate unless the Grantee
transfers Employment to the Company or its remaining Affiliates.

22. Interpretation. Any dispute regarding the interpretation of this Agreement
shall be submitted by the Grantee or by the Company forthwith to the Committee
for review. The resolution of such a dispute by the Committee shall be final and
binding on all parties.

[Remainder of the page intentionally left blank]

 

-9-



--------------------------------------------------------------------------------

Very truly yours,   Address:    

 

Dated:                      The foregoing Restricted Stock Award is hereby
accepted: WEST CORPORATION.   Name: Title: